Citation Nr: 1010886	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date, earlier than August 
31, 2007, for the award of special monthly compensation (SMC) 
based on the need for regular aid and attendance (A&A) 
benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  
He died in June 2003.  The appellant is the Veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In a VA Form 9 of July 2008 the appellant had requested a 
hearing at a local VA office before a member of the Board.  
In October 2008 the appellant cancelled her request for a 
hearing.


FINDING OF FACT

On August 31, 2007, a claim for special monthly compensation 
based on the need for A & A was received by VA; an informal 
claim, formal claim, or written intent to file a claim for 
service connection for special compensation was not received 
by VA prior to this date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 31, 2007, for an award of special monthly compensation 
based on the need for A & A have not been met.  38 U.S.C.A. 
§§ 5101(a), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400, 3.402 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing 
requirement enunciated in Pelegrini applies to effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Letters of May 2008 and May 2009 discussed the manner in 
which VA determines disability ratings and effective dates.  
The appellant was apprised of the law pertaining to the 
assignment of effective dates, and she was told how VA would 
assist her in obtaining additional relevant evidence.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the appellant received inadequate 
preadjudicatory notice, the record reflects that she was 
provided with a meaningful opportunity during the pendency of 
her appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified evidence has been obtained and associated with the 
record.  Neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.


Legal Criteria and Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; see Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of August 31, 2007, is 
the earliest effective date assignable for special monthly 
compensation based on the need for A & A.  VA received a 
claim for special monthly compensation from the appellant's 
representative on August 31, 2007.  As to whether a claim was 
received earlier, the Board finds no evidence of there being 
such a claim.  The provisions of 38 U.S.C.A. § 5110 refer to 
the date an "application" is received.  "Application" is not 
defined in the statute.  However, in the regulations, "claim" 
and "application"' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 
3.1(p)).  In the appellant's case, no such communication was 
received until August 31, 2007.

The Board has considered the appellant's contention that the 
effective date should extend to June 2003 when she applied 
for Dependency and Indemnity Compensation (DIC) benefits.  
She specifically argues that her stating that she was 
receiving Social Security Administration (SSA) Disability 
benefits in her DIC application should be construed as an 
informal claim for A & A benefits.  However, nothing in her 
application for DIC benefits or any other communication 
around the time of her application for DIC benefits stated 
that she was seeking A & A benefits.  The mere fact that the 
appellant was receiving SSA disability benefits does not 
imply and is not a statement that she was seeking A & A 
benefits.  As previously stated, only communications which 
state an intent to apply for a benefit and which specifically 
state the benefit sought can be construed as a claim or 
informal claim.  The appellant's DIC claim, form VA 21-534, 
of June 2003 is not a claim for A & A and nothing within the 
form stated that the appellant was seeking A & A.  Moreover, 
as previously noted, there is no communication prior to 
August 31, 2007.  Her contention has no legal merit since 
effective dates are specifically tied by law to the date of a 
claim as a starting point of the investigation.  The record 
shows that the appellant had no prior outstanding claim for A 
& A prior to August 31, 2007.  The Board notes that 
38 U.S.C.A. § 5110(b)(2) and § 5110(g) are not applicable in 
this case. 

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Accordingly, the claim is 
denied.

Alternatively, the Board notes that in June 2003 date, the 
appellant applied for and was granted Dependency and 
Indemnity Compensation.  (DIC).  DIC was granted in August 
2003.   Nothing in the application suggested that she was in 
need of A and A.  Even assuming, for the sake of argument, 
that the appellant's DIC application was an informal claim 
for A & A, the Board notes that the Federal Circuit has held 
that where a Veteran files more than one claim with the RO at 
the same time, and the RO's decision acts on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, the appeal period begins to 
run and once it has expired, the RO's failure to address the 
implied claim is properly challenged via a CUE claim.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  The 
appellant was informed of the determination of the DIC claim 
and such notification reasonably put her on notice of what 
the AOJ had decided and what had not been decided.  See 
Deshotel, supra; Andrews, supra.  She did not appeal and that 
decision became final.  See also Adams v. Shinseki, 568 F.3d 
956, 961 (Fed. Cir. 2009) ("The 'implicit denial' rule 
provides that, in certain circumstances, a claim for benefits 
will be deemed to have been denied, and thus finally 
adjudicated, even if [VA] did not expressly address that 
claim in its decision").  Now, she seeks to revisit that 
prior decision.  However, such a possibility vitiates the 
rule of finality.  Accordingly, to the extent that the 
appellant has improperly raised a freestanding "claim for an 
earlier effective date" in an attempt to overcome the 
finality of the prior decision, the claim must be denied. 
 The Board may not entertain such an improper "claim" 
without imposing the strictures of finality.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  The Board may not ignore 
the determinations of the Court.  (Regardless, there was 
nothing in the initial document that would have placed any 
rational adjudicator that there was potential entitlement to 
aid and attendance (A&A) benefits.)  

Since the appellant did appeal the recent award of benefits, 
we may review the determination for the purpose of 
determining whether there was, after the last final decision, 
a claim, informal claim or intent to file a claim.  Here, 
there was none.  Based upon the record, the appellant may 
have been in need of A & A for many years.  However, the 
claim specifying the benefit was not received until August 
31, 2007 date.  When governed by the provisions of 3.402, the 
effective date may be no earlier than August 31, 2007.



ORDER

An effective date prior to August 31, 2007, for the grant of 
special monthly compensation based on the need for A & A, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


